Citation Nr: 1446907	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with bipolar disorder II and alcohol abuse in remission.
 
2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected PTSD with bipolar disorder II and alcohol abuse in remission.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and November 1975 to November 1979.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared at a video-conference hearing before the undersigned Acting Veterans Law Judge in October 2013.  A transcript of the hearing is in the file.

The Board remanded this matter in February 2014 for further action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded these claims in February 2014 with instructions to obtain a VA examination.  The VA examiner was asked to answer several questions, including whether hypertension and diabetes were either (a) at least as likely as not etiologically related to his military service; (b) at least as likely as not had onset within one year of separation from service; and (c) at least as likely as not were caused or aggravated by the service-connected PTSD with bipolar II disorder?

A VA examination was conducted on remand in May 2014.  The VA examiner answered questions (a) and (b), which concerned the direct service connection question, but the examiner did not answer question (c) concerning the secondary theory of entitlement.  

The AOJ issued a supplemental statement of the case (SSOC) in June 2014 without first asking the VA examiner to provide an addendum opinion addressing question (c).  Accordingly, there was not substantial compliance with the Board's February 2014 remand.  Consequently, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Upon remand, the Veteran's updated VA treatment records should also be obtained.  In this regard, the Veteran wrote in May 2014 that all treatment has been at the Tuscaloosa VA medical center.  

Finally, it appears further efforts are needed to verify whether the Veteran was exposed to Agent Orange in Korea.  The M21-1 requires the following development:

Send a request to the JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea and his/her service was not
between April 1, 1968, and August 31, 1971, and

 in a unit or entity listed in the table above.

VA Adjudication Procedures Manual Rewrite (M21-1 MR), pt. IV, subpt. ii, ch. 2, § C.10.p.

Here, the Veteran was assigned to the 1st Battalion, 9th Infantry, which is a unit the Department of Defense has identified as operating in or near the Korean DMZ.  However, the Veteran served there from June 1978 to July 1979 (which also covers periods of time when he was AWOL or incarcerated).  This was after the qualifying time period.  Accordingly, the steps outlined in the M21-1 need to be followed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including from the Tuscaloosa VA medical center.

2.  Send a request to the JSRRC for verification of exposure to herbicides during the Veteran's service in Korea.  A formal finding regarding herbicide exposure should be issued.

3.  Unless the claims are otherwise resolved in his favor, return the claims file to the VA examiner who previously examined him in May 2014.  

The claims folder must again be made available and reviewed by the examiner.  An in-person examination should be conducted if the VA examiner determines it is necessary.  

Accordingly, the examiner is asked to review the prior examination results and then address each of the following questions:

a)  Is it at least as likely as not that the Veteran's hypertension or diabetes mellitus type II was caused by his PTSD with bipolar II disorder?

b)  Is it at least as likely as not that either disorder was aggravated by his PTSD with bipolar II disorder?

For purposes of answering this question, the term "aggravated" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In answering both questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how this evidence justify your opinion.  If it is determined that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be provided, to include a recitation of any missing facts that would permit a non-speculative opinion.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and given the opportunity to respond.  The claim must thereafter be returned to the Board once in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



